Title: From Benjamin Franklin to Emma Thompson, 8 February 1777
From: Franklin, Benjamin
To: Thompson, Emma


Paris, Feb. 8. 1777
You are too early, Hussy, (as well as too saucy) in calling me Rebel; you should wait for the Event, which will determine whether it is a Rebellion or only a Revolution. Here the Ladies are more civil; they call us les Insurgens, a Character that usually pleases them: And methinks you, with all other Women who smart or have smarted under the Tyranny of a bad Husband, ought to be fix’d in Revolution Principles, and act accordingly.
In my way to Canada last Spring, I saw dear Mrs. Barrow at New York. Mr. Barrow had been from her two or three Months, to keep Gov. Tryon and other Tories Company, on board the Asia one of the King’s Ships which lay in the Harbour; and in all that time, naughty Man, had not ventur’d once on shore to see her. Our Troops were then pouring into the Town, and she was packing up to leave it; fearing as she had a large House they would incommode her by quartering Officers in it. As she appear’d in great Perplexity, scarce knowing where to go I persuaded her to stay, and I went to the General Officers then commanding there, and recommended her to their Protection, which they promis’d, and perform’d. On my Return from Canada, (where I was a Piece of a Governor, and I think a very good one, for a Fortnight; and might have been so till this time if your wicked Army, Enemies to all good Government, had not come and driven me out) I found her still in quiet Possession of her House. I enquired how our People had behav’d to her; she spoke in high Terms of the respectful Attention they had paid her, and the Quiet and Security they had procur’d her. I said I was glad of it; and that if they had us’d her ill, I would have turn’d Tory. Then, says she, (with that pleasing Gaiety so natural to her) I wish they had. For you must know she is a Toryess as well as you and can as flippantly call Rebel. I drank Tea with her; we talk’d affectionately of you and our other Friends the Wilkes’s, of whom she had receiv’d no late Intelligence. What became of her since, I have not heard. The Street she then liv’d in was some Months after chiefly burnt down; but as the Town was then, and ever since has been in Possession of the King’s Troops, I have had no Opportunity of knowing whether she suffer’d any Loss in the Conflagration. I hope she did not, as if she did, I should wish I had not persuaded her to stay there. I am glad to learn from you that that unhappy tho’ deserving Family the W’s are getting into some Business that may afford them Subsistence. I pray that God will bless them, and that they may see happier Days. Mr. Cheap’s and Dr. Huck’s good Fortunes please me. Pray learn, (if you have not already learnt) like me, to be pleas’d with other People’s Pleasures, and happy with their Happinesses; when none occur of your own; then perhaps you will not so soon be weary of the Place you chance to be in, and so fond of Rambling to get rid of your Ennui. I fancy You have hit upon the right Reason of your being weary of St. Omer, viz. that you are out of Temper [which is the effect of full living and idleness. A month in Bridewell, beating] Hemp upon Bread and Water, would give you Health and Spirits, and subsequent Chearfulness, and Contentment with every other Situation. I prescribe that Regimen for you my Dear, in pure good Will, without a Fee. And, if you do not get into Temper, neither Brussels nor Lisle will suit you. I know nothing of the Price of Living in either of those Places; but I am sure that a single Woman, as you are, might with Oeconomy, upon two hundred Pounds a year, maintain herself comfortably any where, and me into the Bargain. Don’t invite me in earnest, however, to come and live with you; for being posted here I ought not to comply, and I am not sure I should be able to refuse. Present my Respects to Mrs. Payne and Mrs. Heathcoat, for tho’ I have not the Honour of knowing them, yet as you say they are Friends to the American Cause, I am sure they must be Women of good Understanding. I know you wish you could see me, but as you can’t, I will describe my self to you. Figure me in your mind as jolly as formerly, and as strong and hearty, only a few Years older, very plainly dress’d, wearing my thin grey strait Hair, that peeps out under my only Coiffure, a fine Fur Cap, which comes down my Forehead almost to my Spectacles. Think how this must appear among the Powder’d Heads of Paris. I wish every Gentleman and Lady in France would only be so obliging as to follow my Fashion, comb their own Heads as I do mine, dismiss their Friseurs, and pay me half the Money they paid to them. You see the Gentry might well afford this; and I could then inlist those Friseurs, who are at least 100,000; and with the Money I would maintain them, make a Visit with them to England, and dress the Heads of your Ministers and Privy Counsellors, which I conceive to be at present un peu dérangées. Adieu, Madcap, and believe me ever Your affectionate Friend and humble Servant
BF

PS. Don’t be proud of this long Letter. A Fit of the Gout which has confin’d me 5 Days, and made me refuse to see any Company, has given me a little time to trifle. Otherwise it would have been very short. Visitors and Business would have interrupted. And perhaps, with Mrs. Barrow, you wish they had.
To Mrs Thompson at Lisle

